MEMORANDUM **
This is a petition for review from the Board of Immigration Appeals’ (“BIA”) order affirming an Immigration Judge’s order denying petitioner’s application for cancellation of removal.
*385We have reviewed the record and respondent’s motion for summary disposition. The BIA correctly concluded that, as a matter of law, petitioner is ineligible for cancellation of removal because he failed to demonstrate the requisite ten years continuous physical presence. See 8 U.S.C. § 1229b(b)(1)(A). Accordingly, the motion for summary disposition is granted because the questions raised in this petition are so insubstantial as not to require further argument. See United States v. Hooton, 698 F.2d 857, 858 (9th Cir.1982) (per curiam).
All other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.